Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maurie Baker on 03/10/2022.

The application has been amended as follows: 


a first electrode and a second electrode, wherein at least one of the first electrode and the second electrode is a Si-based electrode; 
a separator between the first electrode and the second electrode; 
an electrolyte; and 
at least one electrolyte additive comprising a compound selected from Formulae (A) (B), (C), 

    PNG
    media_image1.png
    465
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    447
    media_image2.png
    Greyscale




each of R1, R2, R3, R4, R5, R6 and R7 is independently selected from the group consisting of a C1-C10 alkyl, a C1-C5 alkoxy, a C2-C8 alkenyl, a C2-C8 heteroalkenyl with at least one O heteroatom, cycloalkenyl, —F, aryl, amine, 
    PNG
    media_image3.png
    61
    125
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    96
    117
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    82
    134
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    99
    161
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    105
    138
    media_image7.png
    Greyscale
; wherein members of the group may be optionally substituted by -F, alkyl, carbonyl, cycloalkyl, aryl, cycloalkenyl, -CN, 
    PNG
    media_image8.png
    31
    79
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    61
    92
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    60
    133
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    82
    137
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    70
    137
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    81
    156
    media_image13.png
    Greyscale
 groups; wherein n is 1, 2, 3 or 4; 
each of Ra, Rb, Rc, Rd, Re, Rf, Rg, Rh and Ri is independently selected from the group consisting of hydrogen, a C1-C4 alkyl, C1-C4 alkoxy, aryl and a C2-C4 alkenyl; and
wherein E is 
    PNG
    media_image14.png
    114
    116
    media_image14.png
    Greyscale
.


Claims 2 and 4-8: Unchanged

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach an electrolyte additive having the formula stated wherein E is the stated ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759